Dismissed and Memorandum Opinion filed August 8, 2013.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-13-00093-CV

                       REBECCA ANN BURGIN, Appellant
                                        V.
                       JAMES BRENT BURGIN, Appellee

                      On Appeal from the 434th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 06-DCV-152401

                 MEMORANDUM                    OPINION


      This is an appeal from a judgment signed January 24, 2013. The clerk’s
record was filed March 11, 2013. The reporter’s record was filed April 23, 2013.
No brief was filed.

      On June 13, 2013, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was
late, on or before July 15, 2013, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                            PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.




                                        2